Exhibit 10.1

 

 

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT (this “Agreement”) is made and entered into at 3:30
p.m. on April 6, 2020, by and among Eshelman Ventures, LLC, a North Carolina
limited liability company (the “Investor”), Aravive, Inc., a Delaware
corporation (the “Company”), and, solely for purposes of Article IV and Article
V, Fredric N. Eshelman, Pharm.D. (the “Incoming Chairman”).  

WITNESSETH:

WHEREAS, the Company’s board of directors (the “Board”) has determined that it
is advisable and in the best interests of the Company and its stockholders to
appoint the Incoming Chairman as a director and the chairman of the Company’s
Board, effective following the closing of the transactions contemplated by this
Agreement;

WHEREAS, the Investor is wholly owned by the Incoming Chairman; and

WHEREAS, as an inducement to the Incoming Chairman’s willingness to serve on the
Board and in order to align the interests of the Incoming Chairman with the
Company’s stockholders, the Company has agreed to offer the Investor the right
to purchase shares of common stock, par value $0.0001 per share, of the Company
(the “Common Stock”), upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual terms and other agreements set
forth herein, the parties hereto hereby agree as follows:

ARTICLE I

SALE AND PURCHASE

Section 1.1Purchased Shares.  The Company agrees to sell and issue to the
Investor, and the Investor agrees to purchase and accept from the Company,
931,098 shares of Common Stock (the “Purchased Shares”).

Section 1.2Closing.  The closing of the sale and purchase of the Purchased
Shares (the “Closing”) shall take place remotely via the exchange of documents
and signatures at 10:00 a.m., New York City time, on April 7, 2020, or such
other time mutually agreed upon by the Investor and the Company.  It shall be a
condition to Investor’s obligation to close the transactions contemplated by
this Agreement that (i) the Board determination set forth in the first “Whereas”
clause hereto shall be in full force and effect and shall not have been revoked
and (iii) each of Messrs. Akkaraju, Hoffman and Shepard and Ms. Hemrajani have
irrevocably agreed to resign from the Board upon, and subject to the closing of
the transactions contemplated by this Agreement.  

 

--------------------------------------------------------------------------------

 

Section 1.3Purchase Price; Delivery of Purchased Shares.  At the Closing,
(a) the Investor shall deliver to the Company cash in an aggregate amount equal
to $5,000,000, payable by wire transfer of immediately available funds to the
account or accounts specified by the Company, and (b) the Company shall deliver
irrevocable instructions to the Company’s transfer agent to issue the Purchased
Shares to the Investor in book-entry form.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investor, as of the Closing, as
follows:

Section 2.1Organization, Good Standing, Corporate Power and Qualification.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted.  The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure to so qualify or to be in good standing would have a
material adverse effect on the Company’s business, assets, properties or results
of operations.

Section 2.2Issuance of the Purchased Shares.  The Purchased Shares, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer set forth in this Agreement, applicable state, federal or foreign
securities laws and liens or encumbrances created by or imposed by the Investor
or its affiliates.  Assuming the accuracy of the representations and warranties
of the Investor in Article III of this Agreement, the Purchased Shares will be
issued in compliance with all applicable state, federal and foreign securities
laws.

Section 2.3Authorization; Validity of Agreement.  The Company has the corporate
power and authority to enter into this Agreement and to carry out its
obligations hereunder.  This Agreement has been duly and validly executed and
delivered by the Company and, assuming due authorization, execution and delivery
of this Agreement by the Investor and the Incoming Chairman, is a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganizations, fraudulent transfer or similar laws
relating to or affecting creditors generally or by general equitable principles
(whether applied in equity or at law).  The execution and delivery of, and the
performance of the Company’s obligations under, this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by the affirmative vote of a majority of the members of the Board.  No other
corporate proceedings are necessary for the execution and delivery by the
Company of this Agreement, the performance by it of its obligations hereunder or
the consummation by it of the transactions contemplated hereby.  The Board has
duly adopted resolutions appointing the Incoming Chairman as a director on, and
chairman of, the Board, effective immediately following the Closing, and such
resolutions have not been rescinded, revoked or withdrawn and remain in full
force and effect.

-2-

--------------------------------------------------------------------------------

 

Section 2.4No Conflict or Violation.  The execution, delivery and performance by
the Company of this Agreement does not trigger any pre-emptive or similar
rights, does not violate or conflict with any provision of its Amended and
Restated Certificate of Incorporation, as amended, or its Amended and Restated
Bylaws, and does not violate any provision of law, or any order, judgment or
decree of any court or other governmental or regulatory authority, nor violate
or result in a breach of or constitute (with due notice or lapse of time or
both) a default under any material contract, lease, loan agreement, mortgage,
security agreement or other material agreement or instrument to which the
Company is a party or by which it is bound.

Section 2.5Consents and Approvals.  Assuming the accuracy of the representations
and warranties made by the Investor in Article III of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state, local or foreign
governmental authority is required on the part of the Company in connection with
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby, except for the filing with the SEC, as defined
below, of a Current Report on Form 8-K, and, if applicable, the filing of a
Supplemental Listing Application with the Nasdaq Global Select Market with
respect to the Purchased Shares and filings pursuant to Regulation D of the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws, all of which have been made or will be made in a timely manner.

Section 2.6No Broker.  There are no claims for brokerage commissions or finder’s
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement made by or on behalf of the Company.

Section 2.7No Material Misstatements or Omissions.  None of the documents filed
with the U.S. Securities and Exchange Commission (the “SEC”) by the Company
during the twelve months immediately prior to the Closing contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor represents and warrants to the Company, as of the Closing, as
follows:

Section 3.1Organization, Good Standing, Corporate Power and Qualification.  The
Investor is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of North Carolina and has all
requisite limited liability company power and authority to carry on its business
as presently conducted.  The Investor is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify or
to be in good standing would have a material adverse effect on the Investor’s
ability to perform its obligations under this Agreement.  The Incoming Chairman
is the sole member of the Investor, and no other Person owns any equity interest
in, or has a right to acquire any equity interest in, the Investor.

-3-

--------------------------------------------------------------------------------

 

Section 3.2Authority; Validity of Agreement.  The Investor has the limited
liability company power and authority to enter into this Agreement and to carry
out its obligations hereunder.  This Agreement has been duly and validly
executed and delivered by the Investor and the Incoming  Chairman and, assuming
due authorization, execution and delivery of this Agreement by the Company, is a
valid and binding obligation of the Investor and the Incoming Chairman
enforceable against the Investor and the Incoming Chairman in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium, reorganizations, fraudulent transfer or similar laws
relating to or affecting creditors generally or by general equitable principles
(whether applied in equity or at law).  No other limited liability company
proceedings are necessary for the execution and delivery by the Investor of this
Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby.

Section 3.3No Conflict or Violation.  The execution, delivery and performance by
the Investor and the Incoming Chairman of this Agreement does not violate or
conflict with any provision of the Investor’s organizational documents and does
not violate any provision of law, or any order, judgment or decree of any court
or other governmental or regulatory authority, nor violate or result in a breach
of or constitute (with due notice or lapse of time or both) a default under any
material contract, lease, loan agreement, mortgage, security agreement or other
material agreement or instrument to which the Investor or the Incoming Chairman
is a party or by which either of them is bound.

Section 3.4Consents and Approvals.  Assuming the accuracy of the representations
and warranties made by the Company in Article II of this Agreement, no consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state, local or foreign
governmental authority is required on the part of the Investor or the Incoming
Chairman in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, except for filings with
the SEC under Sections 13 and 16 of the Securities Exchange Act of 1934, as
amended.

Section 3.5Exemption from Securities Act.  The Investor has been advised and
understands that (a) the issuance and sale hereunder of the Purchased Shares
have not been registered under the Securities Act, or any state securities laws
and, therefore, they cannot be resold unless they are registered under the
Securities Act and applicable state securities laws or unless an exemption from
such registration requirements is available, (b) the Investor may be required to
hold, and continue to bear the economic risk of its investment in, the Purchased
Shares indefinitely, unless the offer and sale of such Purchased Shares is
subsequently registered under the Securities Act and all applicable state
securities laws or an exemption from such registration is available,
(c) Rule 144 promulgated under the Securities Act is not presently available
with respect to the sale of the Purchased Shares and (d) when and if the
Purchased Shares may be disposed of without registration under the Securities
Act in reliance on Rule 144 promulgated under the Securities Act, the amount of
Purchased Shares that may be disposed of may be limited in accordance with the
terms and conditions of such rule. Investor is not investing in the shares to be
issued hereby as a result of or subsequent to any general solicitation or
general advertising, including but not limited to any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio, or presented at any seminar or
meeting

-4-

--------------------------------------------------------------------------------

 

Section 3.6Accredited Investor.  The Investor is an “accredited investor” as
such term is defined in Rule 501(a) of the Securities Act and has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the investment contemplated by this
Agreement.  The Investor is able to bear the economic risk of its investment in
the Company (including a complete loss of such investment).

Section 3.7Investment Purpose.  The Investor is acquiring the Purchased Shares
solely for its own account for investment and not with a view toward the
distribution thereof.

Section 3.8Economic Risk.  The Investor understands that it must bear the
economic risk of this investment indefinitely unless the Purchased Shares are
registered pursuant to the Securities Act or an exemption from such registration
is available, and unless the disposition of the Purchased Shares is qualified
under applicable state securities laws or an exemption from such qualification
is available.  The Investor further understands that there is no assurance that
any exemption from the Securities Act will be available, or, if available, that
such exemption will allow the Investor to transfer any or all of the Purchased
Shares, in the amounts, or at the time the Investor might propose.  The Investor
has independently and without reliance upon the Company, any affiliate thereof
or any agent of the foregoing (other than reliance on the representations and
warranties in Article II), and based on such documents and information as the
Investor has deemed appropriate, made its own appraisal of an investigation into
the business, operations, property, financial and other condition of the Company
and made its own investment decision with respect to the investment represented
by the Purchased Shares.  The Investor has consulted, to the extent deemed
appropriate by the Investor, with the Investor’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the
Purchased Shares and on that basis understands the financial, legal, tax and
related consequences of an investment in the Purchased Shares, and believes that
an investment in the Purchased Shares is suitable and appropriate for the
Investor.

Section 3.9Excluded Information.  The Investor has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of the transactions contemplated by this Agreement.  The
Investor acknowledges that the Company is privy to material, non-public
information not known to the Investor (the “Excluded Information”) and that the
Excluded Information could be material to the Investor’s decision to acquire the
Purchased Shares.  Subject to Section 2.7, the Investor hereby agrees that the
Company shall not be obligated to disclose any Excluded Information or have any
liability to the Investor with respect to any such non-disclosure.  Subject to
Section 2.7, the Investor understands and agrees that the Company makes no
representation or warranty whatsoever with respect to the business, condition
(financial or otherwise), properties, prospects, creditworthiness, status or
affairs of the Company or with respect to the value of the Purchased
Shares.  Subject to Section 2.7, the Investor hereby irrevocably and
unconditionally waives and releases, to the fullest extent permitted by law, any
and all claims, causes of action (whether for damages, rescission or any other
relief, at law or in equity, including but not limited to damages based on
common law fraud) it has or may have against the Company or its affiliates and
its and their respective officers, directors, employees, representatives,
agents, partners, successors and assigns, in connection with, relating to or
arising out of the nondisclosure of the Excluded Information, and the Investor
has not assigned or transferred any such claims and agrees not to solicit or
encourage, directly or

-5-

--------------------------------------------------------------------------------

 

indirectly, any other person to assert such a claim.  The Investor further
confirms that it understands the significance of the foregoing waiver.

Section 3.10No Broker.  There are no claims for brokerage commissions or
finder’s fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement made by or on behalf of
the Investor or the Incoming Chairman.

ARTICLE IV

certain covenants

Section 4.1Transfer Restrictions.  

(a)Prior to the six-month anniversary of the Closing, (i) the Investor shall
not, directly or indirectly, Transfer any Purchased Shares or issue any equity
interests in the Investor or grant any rights to acquire any equity interest in
the Investor and (ii) the Incoming Chairman shall not, directly or indirectly,
Transfer any equity interests in the Investor, in each case, except for
Transfers to Permitted Transferees.  

(b)A Permitted Transferee of the Purchased Shares or equity interests in the
Investor pursuant to this Agreement may subsequently Transfer his, her or its
Purchased Shares or equity interests in the Investor only to the Incoming
Chairman, the Investor or to a Person that is a Permitted Transferee.  Each
Permitted Transferee shall, and the Incoming Chairman and the Investor shall use
their respective best efforts to cause such Permitted Transferee to, Transfer
back to the Incoming Chairman or the Investor (or to another Permitted
Transferee) the Purchased Shares or equity interests in the Investor acquired by
it if such Permitted Transferee ceases to be a Permitted Transferee.

(c)Any Transfer of the Purchased Shares or equity interests in the Investor in
violation of this Section 4.1 shall, to the fullest extent permitted by law, be
null and void ab initio, and the Company shall not, and shall instruct its
transfer agent and other third parties not to, record or recognize any such
purported transaction in the Purchased Shares on the books of the Company.

(d)Notwithstanding anything to the contrary herein, nothing set forth in this
Section 4.1 shall prohibit (i) the Transfer of the Purchased Shares pursuant to
the terms of a Buyout Transaction or (ii) the pledge of the Purchased Shares as
security or collateral.

(e)For purposes of this Agreement, the following terms have the following
meanings:

“Buyout Transaction” shall mean a tender offer, exchange offer, merger,
consolidation, acquisition, business combination or similar transaction that has
been approved by the Board, that offers each holder of Common Stock (other than,
if applicable, the Person proposing such transaction or other Persons
participating in such transaction, including Persons who roll over their Common
Stock) the opportunity to receive with respect to such holder’s Common Stock the
same consideration per share of Common Stock (which shall include, without

-6-

--------------------------------------------------------------------------------

 

limitation, cash and share election transactions) or otherwise contemplates the
acquisition of Common Stock beneficially owned by each such holder for the same
consideration (which shall include, without limitation, cash and share election
transactions); provided that the decision by certain holders to roll over their
Common Stock shall not exclude such a transaction from being considered a Buyout
Transaction.

“Permitted Transferees” shall mean (a) the Incoming Chairman, (b) the Incoming
Chairman’s spouse or direct lineal descendants (including by adoption), (c) any
trust established for the sole benefit of the Incoming Chairman or the Incoming
Chairman’s spouse or direct lineal descendants (including by adoption), (d) any
Person in which the direct or indirect and beneficial owner of all voting
securities of such Person is the Incoming Chairman or the Incoming Chairman’s
spouse or direct lineal descendants (including by adoption) and (e) the Incoming
Chairman’s heirs, executors, administrators or personal representatives upon the
death, incompetency or disability of the Incoming Chairman; provided that, any
such Person shall only be a Permitted Transferee if such Person agrees in
writing to be bound by the terms of this Section 4.1.  

“Person” shall mean an individual, partnership (whether general or limited),
joint-stock company, corporation, limited liability company, joint venture,
estate, trust or unincorporated organization, and any government or agency or
political subdivision thereof.  

“Representatives,” shall mean, with respect to the Company, its principals,
directors, officers, employees, general partners, members, agents,
representatives, attorneys, accountants and advisors acting at the direction or
on behalf of the Company.

“Transfer” shall mean, with respect to the Common Stock or equity interests in
the Investor, any (a)  sale, assignment, transfer or other disposition, (b)
purchase, sale or trading of puts, calls, options, variable forward contracts,
equity swaps, collars or other derivative securities based thereon or (c) short
sale of such security.  

Section 4.2Confidentiality.  (a) The Investor acknowledges that in connection
with the sale and purchase of the Purchased Shares it has received certain
confidential information relating to the Company and its subsidiaries.  The
Investor hereby agrees, as set forth below, to treat confidentially such
information furnished to it by the Company or by its Representatives, whether
furnished before or after the date of this Agreement and whether written, oral
or electronic, together with all analyses, compilations, forecasts,
interpretations, summaries, notes, data, studies or other documents or records
prepared by the Investor which contain or otherwise reflect or are generated
from, in whole or in part, such information (collectively, the “Confidential
Information”).  The Investor hereby agrees that the Confidential Information
will not be used other than for the purpose of evaluating the purchase of the
Purchased Shares, and that such information will be kept confidential by
it.  Notwithstanding the foregoing, if the Investor is requested or required (by
oral question or request for information or documents in legal proceedings,
interrogatories, subpoena, civil investigative demand or similar process) to
disclose any Confidential Information, then it will notify the Company of such
request or requirement so that the Company may seek an appropriate protective
order and/or waive the Investor’s compliance with the provisions of this Section
4.2.  The Investor hereby agrees to reasonably cooperate with the Company in any
effort to obtain such a protective order or otherwise limit any disclosure.  If

-7-

--------------------------------------------------------------------------------

 

in the absence of a protective order or the receipt of a waiver hereunder, the
Investor is nonetheless legally required to disclose Confidential Information to
any tribunal, then the Investor, after notice to the Company, may disclose
solely such information legally required to be disclosed to such tribunal.  The
Investor shall exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the Confidential Information so
disclosed.  The obligations set forth in this Section 4.2 shall be inoperative
as to particular portions of the Confidential Information if such information
(i) is or becomes generally available to the public other than as a result of a
disclosure by the Incoming Chairman or the Investor, (ii) was available to the
Investor on a non-confidential basis prior to its disclosure to the Investor by
the Company or its Representatives or (iii) becomes available to the Investor on
a non-confidential basis from a source other than the Company or its
Representatives, provided that such source is not known by the Investor to be
bound by a confidentiality agreement with the Company or its Representatives and
is not to the Investor’s knowledge otherwise prohibited from transmitting the
information to it by a contractual, legal or fiduciary obligation. The fact that
information included in the Confidential Information is or becomes otherwise
available to the Investor under clauses (i) through (iii) above shall not
relieve the Investor of the prohibitions of the confidentiality provisions of
this Section 4.2 with respect to the balance of the Confidential Information.

(b)The Company and the Incoming Chairman agree that the Confidentiality
Agreement, dated March 21, 2020, by and between the Company and the Incoming
Chairman shall terminate concurrently with the effectiveness of the Incoming
Chairman’s appointment as a director of the Company, it being understood and
agreed that all Confidential Information of the Company (as defined therein)
shall continue to be subject to the Incoming Chairman’s fiduciary duties as a
director and policies and procedures generally applicable to directors of the
Company

Section 4.3Registration Rights.  The Company shall use commercially reasonable
efforts to file and cause to be declared effective, not later than the six-month
anniversary of the Closing, a shelf registration statement on Form S-3 (the
“Shelf Registration Statement”) with respect to those Purchased Shares which are
not otherwise registered under the Securities Act, to provide the Investor and
any of its Permitted Transferees, if applicable, with the ability to resell such
Purchased Shares from time to time in accordance with the methods of
distribution elected by such Persons and as set forth in the Shelf Registration
Statement.  The Company shall provide the Investor with drafts of the Shelf
Registration Statement and all related documents and duly consider any comments
thereon provided by the Investor or its advisors.

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.1Successors and Assigns; No Third-Party Beneficiaries.  This Agreement
shall inure to the benefit of, and be binding upon, the parties hereto and their
respective successors.  No party hereto shall assign or delegate any of the
rights or obligations created under this Agreement without the prior written
consent of the other parties hereto.  Nothing in this Agreement shall confer
upon any Person not a party to this Agreement, or the legal representatives of
such Person, any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.

-8-

--------------------------------------------------------------------------------

 

Section 5.2Fees and Expenses.  All Company legal, accounting and other fees,
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Company. If the Closing
occurs, the Company shall also pay up to $50,000 for the Investor’s legal,
accounting and other fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby, which shall include fees
incurred in reviewing the Shelf Registration Statement and related
documentation.

Section 5.3Notices.  Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be deemed to have been given (a) when personally
delivered, (b) when transmitted via facsimile to the number set out below, if
the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid), (c) the day following
the day (except if not a business day then the next business day) on which the
same has been delivered prepaid to a reputable national overnight courier
service, (d) when transmitted via e-mail (including via attached pdf document)
to the e-mail address set out below, if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid) or (e) the third business day following the day on which the
same is sent by certified or registered mail, postage prepaid, in each case to
the respective parties as applicable, at the address, facsimile number or e-mail
address set forth below (or such other address, facsimile number or e-mail
address as a party may specify by notice to another party in accordance with
this Section 5.3):

If to the Investor or the Incoming Chairman, to:

Eshelman Ventures, LLC

319 North 3rd Street, Suite 301

Wilmington, NC  28401

Fax:  (910) 399-2801

Attention: Fredric N. Eshelman

E-mail:  Fred@eshelmanventures.com

with a copy (which shall not constitute notice) to:

Cadwalader, Wickersham & Taft LLP

200 Liberty Street

New York, NY  10281

Fax:  (212) 504-6666

Attention:  Christopher T. Cox, Esq.

E-mail:  chris.cox@cwt.com 

-9-

--------------------------------------------------------------------------------

 

If to the Company, to:

Aravive, Inc.

River Oaks Tower

3730 Kirby Drive, Suite 1200

Houston, Texas 77908

Attention: Gail McIntyre

E-mail: Gail@aravive.com

with a copy (which shall not constitute notice) to:

Gracin & Marlow, LLP

Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Fax:(212) 208-4657

Attention: Leslie Marlow, Esq.

E-mail: lmarlow@gracinmarlow.com

Section 5.4Entire Agreement.  This Agreement represents the entire agreement and
understanding of the parties with reference to the transactions set forth herein
and no representations or warranties have been made in connection with this
Agreement other than those expressly set forth herein.  This Agreement and the
agreements contemplated hereby supersede all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement and all prior drafts of
this Agreement.  No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.

Section 5.5Severability.  This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.  Any provision of this Agreement held invalid or unenforceable
only in part will remain in full force and effect to the extent not held invalid
or unenforceable.

Section 5.6Titles and Headings.  The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

Section 5.7Signatures and Counterparts.  This Agreement may be executed and
delivered (including by facsimile or e-mail transmission) in two (2) or more
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

Section 5.8Legal Counsel and Interpretation.  Each of the parties hereto
acknowledges that each party to this Agreement has been represented by counsel
in connection with this Agreement and the transactions contemplated by this
Agreement.  Accordingly, any rule of law, or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
party that drafted it has no application and is expressly waived.

-10-

--------------------------------------------------------------------------------

 

Section 5.9Survival.  All covenants, agreements, representations and warranties
made herein shall survive the execution and delivery hereof.

Section 5.10Specific Performance.  The parties acknowledge and agree that
irreparable injury would occur in the event any of the provisions of this
Agreement were not performed in accordance with the terms hereof or were
otherwise breached and that such injury would not be adequately compensable by
the remedies available at law (including the payment of money damages).  It is
accordingly agreed that the parties shall be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof.  The
parties further agree not to take action, directly or indirectly, in opposition
to the party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity.  This Section 5.10 is not the exclusive remedy
for any violation of this Agreement.  

Section 5.11Governing Law.  This Agreement shall be governed and construed in
accordance with the internal laws of the State of New York.

Section 5.12Jurisdiction; Waiver of Jury Trial.  

(a)Each of the Investor, the Incoming Chairman and the Company hereby
irrevocably and unconditionally submit, for itself and its or his property, to
the exclusive jurisdiction of any New York State court, or, if under applicable
law, exclusive jurisdiction over such matters is vested in the Federal courts,
any Federal court, in each case located in the Borough of Manhattan, City of New
York, State of New York, and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby or for recognition or enforcement of any judgment relating
thereto, and the Investor, the Incoming Chairman and the Company hereby
irrevocably and unconditionally (i) agree not to commence any such action or
proceeding except in such courts, (ii) agree that any claim in respect of any
such action or proceeding may be heard and determined in such State court or, to
the extent required by law, in such Federal court, (iii) waive, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such action or proceeding in any
such court and (iv) waive, to the fullest extent permitted by law, (x) any claim
that such party is not personally subject to the jurisdiction of any such court,
(y) any claim that such party and such party’s property is immune from any legal
process issued by any such court and (z) the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.  The Investor,
the Incoming Chairman and the Company agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.3.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(b)EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, ACTION, SUIT
OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH

-11-

--------------------------------------------------------------------------------

 

OTHER PARTY WOULD NOT, IN THE EVENT OF ANY CLAIM, ACTION, SUIT OR PROCEEDING,
SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

Section 5.13No Other Representations or Warranties.  

(a)Except for the representations and warranties contained in Article II, each
of the Investor and the Incoming Chairman acknowledges that neither the Company
nor any other Person on behalf of the Company makes any other express or implied
representation or warranty with respect to the Company or its subsidiaries or
with respect to any other information made available to the Investor and the
Incoming Chairman in connection with the Investor’s investment in the Purchased
Shares.  

(b)Except for the representations and warranties contained in Article III, the
Company acknowledges that none of the Investor, the Incoming Chairman or any
other Person on behalf of the Investor or the Incoming Chairman makes any other
express or implied representation or warranty with respect to the transactions
contemplated hereby.

Section 5.14Termination.   In the event that the conditions to Closing set forth
in Section 1.2  are not fulfilled by April 10, 2020, then this Agreement shall
automatically terminate without any action by any party hereto, and the parties
shall have no further rights and obligations hereunder.

 

 

[Remainder of Page Intentionally Blank]

 

 

-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

THE COMPANY:

ARAVIVE, INC.

 

By:

/s/ Vinay Shah          
Name: Vinay Shah
Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

INVESTOR:

ESHELMAN VENTURES, LLC

 

By:

/s/ Fredric N. Eshelman
Name: Fredric N. Eshelman
Title: Manager

 

 

 

FREDric N. ESHELMAN
(solely for purposes of Article IV and Article V)

 

 

/s/ Fredric N. Eshelman

[Signature page to Investment Agreement]